Citation Nr: 0635827	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an original compensable evaluation for 
bilateral hearing loss, prior to January 23, 2006.

2.  Entitlement to an increased original evaluation for 
bilateral hearing loss rated as 10 percent disability 
subsequent to January 23, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran has raised claims of entitlement to service 
connection for tinnitus and entitlement to service connection 
for depression or other psychiatric disability.  The Board 
does not have jurisdiction of these issues at this time as 
they are not in proper appellate status.  These claims are 
referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  Prior to January 23, 2006 the veteran's hearing loss was 
manifested by average puretone thresholds, at 1000, 2000, 
3000, and 4000 Hertz, of 44 decibels in the right ear and 42 
decibels in the left ear, with speech recognition ability of 
82 percent in the right ear and 80 percent in the left ear.

2.  Subsequent to January 23, 2006 the veteran's hearing loss 
was manifested by average puretone thresholds, at 1000, 2000, 
3000, and 4000 Hertz, of 58 decibels in the right ear and 59 
decibels in the left ear, with speech recognition ability of 
76 percent in the right ear and 84 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's service connected bilateral hearing loss are not 
met prior to January 23, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 
(DC) 6100 (2005).

2.  The criteria for a disability rating in excess of 10 
percent subsequent to January 23, 2006 for the veteran's 
service connected bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86 Diagnostic Code (DC) 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
February 2001, January 2004, and March 2006 that told him 
what was necessary for his claim to be granted.  With regard 
to elements (2) and (3), the Board notes that the RO's 
letters notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  The January 2004 and March 2006 
letters specifically addressed what was necessary for his 
claim for an increased evaluation to be granted.

Finally, with respect to element (4), the Board notes that 
the RO's January 2004 letter asked the appellant to submit 
any additional information that would help substantiate his 
claim.  The Board finds that the requirements of the fourth 
notice element have been met.  

This case was originally a claim for service connection which 
was granted and a non-compensable rating assigned.  The 
veteran was informed of what was necessary for a higher 
rating to be granted, by letter dated in January 2004, after 
the initial rating decision.  This notice complies with the 
requirements of the VCAA.  See, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
VA treatment records, and provided the veteran with several 
VA examinations over the years.  The veteran has not 
indicated that there is additional evidence available that is 
obtainable.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005). 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Under the regulations, evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87 DC 6100 (2005).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The appellant filed a claim in seeking a service connection 
for bilateral hearing loss.  Service connection was granted 
by rating decision dated in August 2001 and the veteran was 
assigned a non-compensable rating.  The veteran appealed, 
seeking a compensable evaluation.

The veteran submitted a private audiologic report from the 
Smyth County Community Hospital.  The audiologist stated that 
the results indicated a mild to severe mid to high frequency 
sensorineural hearing loss in the right ear and a moderate to 
severe high frequency sensorineural hearing loss in the left 
ear.  The audiometric examination in January 2001indicated 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
15
40
75
90
LEFT
        
15
20
45
70
        
70

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 55 decibels in the right ear.  
Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 51 decibels in the left ear.  
There was no indication of any speech testing done with the 
Maryland CNC word list and no indication of the conditions 
under which this examination was conducted.

Applying the test results of the May 2001 VA audiometric 
examination to Table VIA of the Rating Schedule, the Roman 
numeric designation is III for the right ear and III for the 
left ear.  38 C.F.R. § 4.85, Table VI (2005).  Table VIA is 
based on puretone thresholds only without speech recognition 
scores.  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a 0 percent rating for the 
appellant's service connected hearing loss.  38 C.F.R. 
§ 4.85, Table VII, DC 6100 (2005).  

The veteran was provided a VA examination in May 2001 which 
indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
5
10
15
20
45
LEFT
        
5
10
25
30
        
55

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 22 decibels in the right ear with 
a speech recognition score on the Maryland CNC word list of 
88 percent.  Average puretone thresholds, at the 1000, 2000, 
3000, and 4000 Hertz frequencies were 30 decibels in the left 
ear with a speech recognition score of 92 percent on the 
Maryland CNC word list.

Applying the test results of the May 2001 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is II for the right ear and I for the 
left ear.  38 C.F.R. § 4.85, Table VI (2005).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 0 percent rating for the appellant's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(2005).  

The veteran was provided another VA examination in September 
2002 which indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
5
10
40
60
65
LEFT
       
15
15
35
55
        
65

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 44 decibels in the right ear with 
a speech recognition score on the Maryland CNC word list of 
82 percent.  Average puretone thresholds, at the 1000, 2000, 
3000, and 4000 Hertz frequencies were 42 decibels in the left 
ear with a speech recognition score of 80 percent on the 
Maryland CNC word list.

Applying the test results of the September 2002 VA 
audiometric examination to Table VI of the Rating Schedule, 
the Roman numeric designation is III for the right ear and 
III for the left ear.  38 C.F.R. § 4.85, Table VI (2005).  
When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 0 percent rating for the appellant's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(2005).  

There is an alternative method for rating hearing loss 
disability which can be used if the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2005).  Each ear is to be evaluated separately under this 
part of the regulations.  This provision does not apply in 
this case with the January 2001 private examination, the May 
2001 VA examination, or the September 2002 VA examination 
because the veteran's hearing loss in either ear is not at 55 
decibels or higher at each of the frequencies, nor is it 30 
or less at 1000 Hertz and 70 or more at 2000 Hertz.  
38 C.F.R. § 4.86 (2005).

A VA treatment note dated in March 2003 indicated that the 
veteran was seen in the clinic for an audiologic evaluation.  
No test results were reported, although the treatment notes 
did state that the speech recognition thresholds were in poor 
agreement with the pure tone averages.

The veteran submitted the results of another private 
audiological examination dated in April 2005 from the Smyth 
County Community Hospital.  The test indicated the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
60
65
85
105
105
LEFT
        
60
60
85
105
        
110

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 90 decibels in the right ear.  
Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 90 decibels in the left ear.  
There was no indication of any speech testing done with the 
Maryland CNC word list and no indication of the conditions 
under which this examination was conducted.

The veteran was provided his most recent VA audiometric 
examination in January 2006 which indicated the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
25
35
50
70
75
LEFT
        
25
30
55
75
        
75

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 58 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 76 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 59 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 84 percent in the left ear.  

Applying the test results of the January 2006 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is IV for the right ear and III for the 
left ear.  38 C.F.R. § 4.85, Table VI (2005).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 10 percent rating for the appellant's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(2005).  

The alternative method for rating hearing loss does not apply 
in this case with the January 2006 VA examination because the 
veteran's hearing loss in either ear is not at 55 decibels or 
higher at each of the frequencies, nor is it 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  38 C.F.R. § 4.86 
(2005).

The Board finds the January 2006 VA examination to be more 
probative than the April 2005 private examination.  The April 
2005 private examination does not show word recognition 
testing using the Maryland CNC word list, and there is no 
indication of the conditions under which that testing was 
performed.  In addition, the results of the April 2005 
private examination are significantly inconsistent with the 
results of the other audiometric testing done both before and 
after April 2005.  Those these reasons, the Board places more 
weight on the January 2006 VA examination than on the April 
2005 private examination.

Applying the above, the Board finds that under the schedular 
criteria, the appellant is not entitled to a compensable 
rating for his service connected bilateral hearing loss prior 
to January 23, 2006, but that he is entitled to a 10 percent 
rating, and no higher, subsequent to January 23, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-
4.87, DC 6100 (2005).  The Board has considered whether the 
veteran is entitled to a higher rating at any point in time 
since his initial claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Of record is some recently received evidence from a former 
employer of the veteran, his son, and his spouse detailing 
the problems the veteran has with his hearing.  While these 
records were not reviewed by the RO, the veteran has 
submitted a statement waiving his right to have the RO 
consider the evidence.  With regard to these statements, it 
should again be emphasized that hearing loss evaluations are 
based on the mechanical application of the Rating Schedule 
with no real room for discretion as to the propriety of the 
rating to be assigned.  The Board finally notes that the RO 
has not referred the veteran's claim to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1). A referral under this provision is 
only warranted where the disability in question presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  While 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). In this case, the veteran has not been 
required frequent hospitalization or treatment for his 
service connected hearing loss during the appeal period.  
There are also no unusual medical findings to suggest that 
his schedular ratings in effect are not commensurate with the 
average impairment in earning capacity for his type of 
disabilities. 38 C.F.R. § 4.1 (2005). The Board, therefore, 
finds no basis for further action on this question.

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2005).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss prior to January 23, 2006, is denied.

Entitlement to a rating in excess of 10 percent, subsequent 
to January 23, 2006, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


